In re: John L. Watts, Jr., applying for Certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Claiborne. 305 So.2d 627.
Writ denied. On the facts found by the Court of Appeal that the wife’s original domicile separate from her husband was by mutual agreement and that thereafter the husband by failure to support the wife and child "ill treated” the wife, the wife had the right to establish a separate legal domicile for purpose of satisfying venue.
SUMMERS, BARHAM and MARCUS, JJ., are of the opinion the writ should be granted.